Citation Nr: 0807413	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  03-35 234	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for residuals of right 
foot surgery to include a neuroma. 

2. Entitlement to service connection for bilateral cataracts.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1954 to May 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in July 2002, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In January 2004, the veteran appeared at a hearing before a 
Veterans Law Judge.  A transcript of the hearing is in the 
record. 

In July 2004, the Board remanded the issues for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998)

In September 2007, the Board notified the veteran that the 
Veterans Law Judge, who conducted the hearing in January 2004 
was no longer at the Board.  The veteran was afforded the 
opportunity to have another hearing, but he has not 
responded.  


FINDINGS OF FACT

1. Residuals of right foot surgery to include a neuroma are 
not currently shown. 

2. Bilateral cataracts were not affirmatively shown to have 
been present during service; and bilateral cataracts, first 
documented after separation from service, are unrelated to a 
disease, injury, or event of service origin. 




CONCLUSIONS OF LAW

1. Residuals of right foot surgery to include a neuroma were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

2. Bilateral cataracts were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2002, in July 2004, and in November 
2006.  The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
private medical records or authorize VA to obtain private 
medical records on his behalf.  The veteran was asked to 
submit any evidence that would include that in his 
possession.  The notice included, in general, the provisions 
for the effective date of the claims, that is, the date of 
receipt of the claims and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the timing of the VCAA notice did not 
comply with the requirement that the notice must precede the 
adjudication, the procedural defect was cured as after the RO 
provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in Jun2 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  

The RO has obtained service medical records and VA records 
and has afforded the veteran VA examinations.  The National 
Personnel Records Center reported that all available service 
medical records were forwarded and that records from 
hospitals at Fort Riley and Fort Leavenworth were 
unavailable.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

Residuals of Right Foot Surgery 

Service medical records show that in February 1955 the 
veteran had surgery on his right foot.  On VA examination in 
April 2005, the examiner noted that a service record, dated 
in April 1955, showed that the veteran's right foot was 
troubling him at a point under a transverse scar, one-half 
inch long, in the dorsolateral skin, and that the veteran may 
have a sensory neuroma, which could be removed. [The document 
referred to by the VA examiner is not in the file.]  

After service, VA records show that in January 2002 the 
veteran complained of pain in his right foot since lateral 
foot surgery in 1955.  In March 2002, examination of the 
right foot revealed no lesion or obvious scar, and X-rays 
revealed a hallux valgus deformity.  Also in March 2002, the 
veteran stated that he had surgery in service, that he 
thought that his current right foot pain was related to the 
surgery, and that he had broken all the bones of his foot.  
On neurological evaluation, sensation was intact.  The 
pertinent findings were right hammer toe deformity and right 
foot bunion.  

On VA examination in September 2002, the veteran stated that 
he developed right foot pain during service and he had 
surgery to remove or repair ligaments.  Sensation to light 
touch was intact for the lower extremities.  X-rays of the 
right foot revealed no evidence of fracture or other 
significant osseous or articular abnormality and the soft 
tissues appeared normal.  The diagnosis was status-post right 
foot operation with residuals of pain and tenderness.  

On VA examination in December 2002, the examiner noted that 
the veteran had a problem recalling why he underwent foot 
surgery in service, but he did recall that he had pain to the 
extent he could not walk.  

The examiner reported that a review of the records show that 
the veteran had some type of operation for a right foot 
condition, but the records do not indicate the abnormality.  
The examiner stated that the exact nature of the abnormality 
and of the operation on the right foot was unknown.  The 
examiner expressed the opinion that he was unable to state 
whether or not the present right foot condition was incurred 
during service. 

In January 2004, the veteran testified that he really did not 
know what happened to his foot during service, but he thought 
he suffered a crush injury. 

On VA examination in April 2005, the veteran stated that he 
crushed his right foot when either a truck or something fell 
on it, breaking his foot.  The examiner found no evidence of 
the scar, which was noted 1955.  The examiner stated that 
while the veteran may have had minor surgery during service 
there were no residual problems with the right foot after the 
surgery, and there was no likelihood that the present right 
foot condition was related in any way to the any condition in 
service.  The examiner explained that given the fact that the 
veteran's left foot has virtually the same finding as the 
right, there was no consistency regarding the veteran's 
claimed causation of his right foot disability.  

On VA examination in December 2006, X-rays showed no evidence 
of fracture or subluxation.  The diagnosis was history of 
right foot neuroma excision with no pain with right foot 
range of motion.  

Analysis 

On the basis of the service medical records, in February 1955 
the veteran had surgery on his right foot for an unknown 
reason.  In April 1955, the veteran's right foot was 
troubling him at a point under a transverse scar in the 
dorsolateral skin.  The physician thought the veteran may 
have had a sensory neuroma, which could be removed.  There 
are no other relevant entries in the service medical records. 

For the showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disability and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  

As chronicity of a right foot problem was not adequately 
supported by the combination of manifestations sufficient to 
identify a foot disability other than foot surgery for an 
unknown reason and sufficient observation to establish 
chronic residuals on the basis of a isolated finding of a 
possible neuroma, then continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. 
§ 3.303(b) 

After service, VA records show that in January 2002 the 
veteran complained of pain in his right foot since lateral 
foot surgery in 1955.  In March 2002, X-rays revealed a 
hallux valgus deformity and the pertinent findings were 
hammer toe deformity and a right foot bunion.  Similar 
findings were reported on VA examination in 2005. 

While the veteran has provided a history of right foot pain 
since 1955, the absence of documented complaints of foot pain 
from 1955 to 2002, a period over forty-five years, weighs 
against the claim on the basis of continuity of 
symptomatology.  Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  The Board finds the absence of medical 
evidence of continuity of symptomatology outweighs the 
veteran's statements of continuity, rendering the lay 
evidence less probative than the medical evidence on the 
question of continuity of symptomatology.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  For these 
reasons, the preponderance of the evidence is against the 
claim of service connection for residuals of right foot 
surgery based on continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).  

Also, after service, in March 2002, examination of the right 
foot revealed no lesion or obvious scar and sensation was 
intact on neurological evaluation.  In September 2002, X-rays 
of the right foot revealed no evidence of fracture or other 
significant osseous or articular abnormality and the soft 
tissues appeared normal.  
In April 2005, the examiner found no evidence of the scar, 
which was noted 1955.  The examiner stated that while the 
veteran may have had minor surgery during service there were 
no residual problems with the right foot after the surgery, 
and there was no likelihood that the present right foot 
condition was related in any way to the any condition in 
service.  

Although on VA examination in September 2002, the diagnosis 
was status-post right foot operation with residuals of pain 
and tenderness, as no underlying pathology has been diagnosed 
or identified, including a neuroma, as a residual of foot 
surgery during service, pain alone does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001).

As for the veteran's statements and testimony, where, as 
here, the determinative issue involves a question of medical 
causation, competent medical evidence is required to 
substantiate the claim.  The veteran as a layperson is not 
competent to offer an opinion on medical causation, and 
consequently his statements and testimony do not constitute 
favorable medical evidence to substantiate the claim.
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding as to medical causation, not capable 
of lay observation, and as there is no favorable competent 
medical evidence to support the claim, the preponderance of 
the evidence is against the claim. 

As the preponderance of the evidence is against the claim 
under the applicable theories of entitlement to service 
connection for the reasons articulated, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 

Bilateral cataracts

Service medical records show that on examination for a 
Medical Board in March 1955 the veteran had astigmatism in 
each eye.  In April 1955, the veteran complained of blurred 
vision.  The only finding was minimal sensitivity to light. 

After service, VA medical records show that in December 2001 
the veteran complained of diminished visual acuity in the 
left eye.  The diagnosis was bilateral cataracts.  

On VA examination in September 2002, the veteran stated that 
during service he was exposed to white phosphorus, a chemical 
used to blind opposing tank drivers, and on one occasion he 
was momentarily blinded.  

Upon ophthalmic examination, the pertinent findings were a 
clear lens in the right eye and a posterior subcapsular 
cataract in the left eye.  The examiner noted the veteran was 
diagnosed with a cataract in 1994.  The examiner found it 
noteworthy that there was no cataract in the right eye and 
concluded that it is less than likely that the left eye 
cataract was related to exposure to white phosphorus during 
service.    The examiner concluded that the decreased vision 
was due to the cataract of the left eye of undetermined 
etiology.  

The veteran testified at the Board hearing of January 2004, 
that his eye problems began 10 years earlier.  

On VA examination in May 2005, the veteran's left eye was 
sore from cataract surgery.  History included trauma in 1954 
with "white phosphorus."  The pertinent diagnoses were 
right eye cataract and left eye cataract surgery.

On VA examination in May 2007, the examiner stated that the 
veteran had a mild amount of astigmatism in each eye during 
service and currently has even lesser astigmatism.  The 
examiner concluded this is a normally occurring refractive 
error unlikely to be related to trauma or other military 
activity.  As for cataracts due to white phosphorus exposure 
in service, the examiner expressed the opinion that it would 
be speculative as there is no evidence of trauma during 
service.  The examiner explained that it was possible for 
cataracts to develop after penetrating or blunt eye trauma. 



Analysis

On the basis of the service medical records, which contained 
no complaint, finding, history, or treatment of cataracts, 
bilateral cataracts were not affirmatively shown to have had 
onset during service, and service connection under 38 C.F.R. 
§ 3.303(a) is not established.   

The service medical records do show that astigmatism was 
noted during service, but there was no complaint or finding 
of exposure to "white phosphorous." 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disability, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely an isolated finding. 

As chronicity of an eye injury during service was not 
adequately supported by the combination of manifestations 
sufficient to identify any eye disability as there were no 
objective findings of an eye injury, and sufficient 
observation to establish chronic residuals as there was only 
a finding of astigmatism, then continuity of symptomatology 
after service is required to support the claim.  38 C.F.R. 
§ 3.303(b).

After service, in 2001, the pertinent finding was bilateral 
cataracts.  The absence of documented eye complaints from 
1955 to 2001, a period of over forty-five years, weighs 
against the claim on the basis of continuity of 
symptomatology.  Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  The Board finds the absence of medical 
evidence of continuity of symptomatology outweighs any 
argument of continuity.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  For these reasons, the 
preponderance of the evidence is against the claim of service 
connection for cataracts based on continuity of 
symptomatology following flash burns to the eyes in service 
under 38 C.F.R. § 3.303(b).    

On the question of service connection for cataracts diagnosed 
after service under 38 C.F.R. § 3.303(d), a VA examiner 
expressed the opinion that the veteran had a mild amount of 
astigmatism in each eye during service and currently he had  
even lesser astigmatism, which was a normally occurring 
refractive error unlikely to be related to trauma or other 
military activity.   As for cataracts due to white phosphorus 
exposure in service, the examiner expressed the opinion that 
it would be speculative as there is no evidence of trauma 
during service.  The examiner explained that it was possible 
for cataracts to develop after penetrating or blunt eye 
trauma, which was not shown in the record. 

As the VA medical opinion does not establish a causal 
relationship between cataracts and astigmatism or a "white 
phosphorous" injury, the evidence opposes, rather than 
supports, the claim.  

As for the veteran's statements and testimony, relating 
cataracts to the "white phosphorous injury during service, 
where, as here, the determinative issue involves a question 
of medical causation, competent medical evidence is required 
to substantiate the claim because a lay person is not 
qualified through education, training, and expertise to offer 
an opinion on medical causation.  38 C.F.R. § 3.159; Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the 
veteran's statements and testimony are not competent evidence 
on the question of medical causation, that is, whether the 
current cataracts are related to an injury during service.  
Consequently his statements and testimony do not constitute 
favorable evidence to substantiate the claim.  38 C.F.R. 
§ 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

As the Board may consider only independent medical evidence 
to support its finding as to medical causation, not capable 
of lay observation, and as there is no favorable competent 
medical evidence to support the claim, the preponderance of 
the evidence is against the claim under 38 C.F.R. § 3.303(d). 

As the preponderance of the evidence is against the claim 
under the applicable theories of entitlement to service 
connection for the reasons articulated, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for residuals of right foot surgery to 
include a neuroma is denied.  

Service connection for bilateral cataracts is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


